United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3918
                                   ___________

United States of America,            *
                                     *
          Plaintiff – Appellee,      *
                                     * Appeal from the United States
    v.                               * District Court for the Western
                                     * District of Missouri.
Thomas Boaz,                         *
                                     *
          Defendant – Appellant.     *
                                ___________

                             Submitted: June 12, 2008
                                Filed: March 16, 2009
                                 ___________

Before MELLOY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

MELLOY, Circuit Judge.

       A jury convicted Thomas Monroe Boaz of two counts of being a felon in
possession of a firearm in violation of 18 U.S.C. § 922(g)(1). At sentencing, the
district court determined Boaz had four prior convictions for violent felonies and was
subject to the enhanced sentencing provisions of the Armed Career Criminal Act, 18
U.S.C. § 924(e). We affirm the judgment of conviction. We vacate the sentence,
however, and remand for further proceedings regarding the application of § 924(e).
                                     I. Background

       Boaz initially pleaded guilty to the present § 922(g)(1) counts after being
advised that his maximum statutory sentence would be ten years’ imprisonment. The
district court ordered a Presentence Investigation Report (“PSR”), and the PSR alleged
that Boaz was subject to the Armed Career Criminal Act, 18 U.S.C. § 924(e), and its
range of imprisonment from 180 months to life. Boaz then filed a motion to withdraw
his plea, and the district court granted the motion.

       At trial, the parties stipulated that Boaz possessed firearms that had traveled in
interstate commerce. Accordingly, the only triable issue was whether Boaz was a
felon at the time he possessed the firearms. Boaz argued that this single issue
involved two distinct underlying questions for submission to the jury, namely: (1) the
“identification question” of whether he was the same Thomas Monroe Boaz who was
the subject of prior, criminal, state-court proceedings; and (2) the “legal effect
question” of whether prior, criminal, state-court proceedings (including one with a
somewhat convoluted procedural history) actually had culminated in felony
convictions. The government argued that only the first question, the identification
question, was a question of fact appropriate for submission to the jury. The district
court agreed and refused to submit the second question to the jury. The court denied
Boaz’s request to submit copies of state statutes to the jury to aid in interpreting state-
court records for the purpose of determining the existence of a felony conviction. In
effect, then, the district court determined as a matter of law that the prior, criminal,
state-court proceedings had resulted in felony convictions, and the only issue tried to
the jury was the identification question of whether Boaz was the same Thomas
Monroe Boaz who was the subject of these prior convictions.




                                           -2-
        The government presented certified state-court records regarding three prior
cases: a 1995 Arkansas case involving terroristic threatening,1 a 1980 Arizona case
involving burglary and theft,2 and a 1975 Arizona case involving conspiracy to
commit auto theft.3 The government also presented six witnesses. The six witnesses
testified as follows.

       The government’s first witness was a Missouri highway patrol officer who had
stopped Boaz, discovered Boaz’s possession of firearms, and arrested and
fingerprinted Boaz in relation to the present offense. The officer identified Boaz in
court and relayed an admission Boaz had made at the time of arrest. The admission
was inculpatory regarding the prior Arkansas offense of terroristic threatening. The
government next presented a U.S. probation officer who had researched Boaz’s
criminal history. This witness served as a vehicle for entering into evidence the
certified, state-court records from the prior criminal cases.

       Over objection, the government next presented testimony from two fingerprint
experts who testified that the fingerprints taken in relation to the present offense
matched fingerprints in the records for the prior offenses. Boaz objected that he was
not given adequate notice or reports from these experts detailing their methodology.
The district court determined, however, that the experts’ methods were standard
fingerprint-analysis techniques. The district court stated that Boaz had more than
adequate notice regarding the experts and the standard techniques and that there had
been no failure to disclose any reports.




      1
       Ark. Code Ann. § 5-13-301 (West 1995).
      2
       Ariz. Rev. Stat. Ann. §§ 13-1506, 13-1802 (1978).
      3
       Ariz. Rev. Stat. Ann. § 13-672 (1974).

                                         -3-
       The government next presented the testimony of an ATF agent assigned to work
with the Missouri Highway Patrol. The ATF agent explained the handling of records
and offered an explanation for an apparent infirmity involving white-out and numbers
on a fingerprint card. Finally, the government presented an Arkansas probation
officer who identified Boaz in court and testified that she had supervised Boaz
following his Arkansas conviction for terroristic threatening.

       The certified court records contained ample identifying information, including
social security numbers, FBI numbers, Boaz’s date of birth, the names of family
members, and detailed physical descriptions including a listing of tattoos. The
arresting officer for the present offense and the Arkansas probation officer identified
Boaz in court, and the fingerprint experts tied the prints from Boaz’s present arrest to
the prior convictions. In short, the identification evidence was overwhelming.

       Boaz’s primary argument at trial was that the judgments themselves from these
prior cases needed to contain all of the identifying information. According to Boaz,
it was impermissible to look behind the judgments to find additional identifying
information elsewhere in prior court records. Boaz specifically objected to using
documents that were not initially produced by a court. The district court rejected
Boaz’s theory and overruled Boaz’s objections to the evidence, and the jury found him
guilty.

        At sentencing, the government alleged four prior violent felony convictions:
terroristic threatening, conspiracy to commit auto theft, and burglary (all as asserted
at trial), and a 1974 Arizona conviction for exhibiting a weapon other than in self-
defense.4 Boaz challenged use of the 1974 Arizona conviction on the basis of
inadequate identification. The government presented three documents regarding this
prior offense: a charging document, a plea agreement, and a judgment and sentencing


      4
       Ariz. Rev. Stat. Ann. § 13-916 (1974).

                                          -4-
document. These documents listed Boaz’s name, but they did not contain any
additional identifying information. The court then found that Boaz was, in fact, the
subject of the 1974 conviction. The court based its ruling largely on a mutual mistake
by both parties’ attorneys: the attorneys had stated that the trial record contained
fingerprint-card evidence for the 1974 offense. In fact, the trial record contained
fingerprint evidence for other offenses but not for the 1974 Arizona offense.

      Without application of § 924(e), Boaz’s advisory Guidelines sentencing range
would have been 41 to 51 months’ imprisonment. With the application of § 924(e),
his advisory range became 188 to 235 months’ imprisonment. The district court
sentenced him to 190 months. Boaz appeals.

                                    II. Discussion

                 A. Issues Surrounding the § 922(g)(1) Conviction

       Boaz challenges his § 922(g)(1) conviction, arguing the district court abused
its discretion in its evidentiary rulings. In addition, he challenges the sufficiency of
the evidence, and he renews his claim that the jury should have reviewed the Arkansas
court records, statutes, and case law to determine whether a conviction had been
entered in the 1995 Arkansas case. We find no merit in his arguments. The court did
not abuse its discretion as to any evidentiary rulings, United States v. Anderson, 446
F.3d 870, 874 (8th Cir. 2006) (standard of review), and the evidence was more than
sufficient to prove Boaz had been subject to at least one prior felony conviction. See
18 U.S.C. § 922(g)(1).

       Boaz characterizes the issue surrounding the Arkansas conviction as a
constitutional deprivation of a jury trial on an element of his offense. Without
belaboring the point, we note that the Arkansas proceedings that gave rise to this
conviction were somewhat protracted and convoluted. Essentially, however, they

                                          -5-
amounted to a deferred acceptance of a guilty plea or a suspended imposition of
sentence followed by probation, a subsequent probation violation, and the eventual
entry of a judgment of conviction, all pursuant to Act 346 of 1975, codified at Ark.
Code Ann. § 16-93-303.5

       We have repeatedly held that whether a particular conviction qualifies as a
predicate felony for the purpose of § 922(g) is a question of law for the district court.
See, e.g., United States v. Howell, 531 F.3d 621, 623–24 (8th Cir. 2008) (stating that
whether a predicate conviction qualifies as “a misdemeanor crime of domestic
violence” under 18 U.S.C. § 922(g)(9) was a legal question for the court, not a factual
question for the jury); United States v. Stanko, 491 F.3d 408, 412 (8th Cir. 2007)
(stating that whether the defendant’s predicate convictions qualify under 18 U.S.C. §


       5
        A defendant commits terroristic threatening if, “[w]ith the purpose of
terrorizing another person, he threatens to cause death or serious physical injury or
substantial property damage to another person.” Ark. Code Ann. § 5-13-301(a)(1)(A)
(1995). Boaz was indicted for repeatedly threatening to kill a woman. Boaz pleaded
guilty to the offense, but the state trial court did not accept his guilty plea. Instead, the
state court issued an order of probation in which the court “noted but refused to accept
the Defendant’s tendered plea of guilty, deferred further proceedings under Act 346
of 1975 and placed Defendant on state supervised probation for five (5) years.” See
id. § 16-93-303. Under Act 346 of 1975, if a defendant successfully fulfills the terms
and conditions of the probation or is released by the court prior to the completion of
the probation, the defendant is “discharged without court adjudication of guilt,” and
the court expunges the record. Id. § 16-93-303(b). Boaz, however, violated the
conditions of his probation. The state trial court held a revocation-of-probation
hearing and executed a document entitled, “Revocation of Probation: Judgment and
Disposition Order.” The Order stated, “The Defendant has violated the conditions of
his probation, with the original charge of Terroristic Threatening—Class D Felony
(5-13-301). . . . IT IS THEREFORE, CONSIDERED, ORDERED AND ADJUDGED
by the Court that the Defendant is guilty as charged, and that he be and hereby is
sentenced to continued state supervised probation as previously ordered by the Court
on April 8, 1996.”


                                            -6-
921(a)(20)(A) as exclusions from the term “crime punishable by imprisonment for a
term exceeding one year” was a legal question for the court, not a factual question for
the jury). Here, the process of interpreting the legal effect of the prior Arkansas
proceeding was simply an extension of this principle, reserving legal determinations
for the court and placing only factual determinations and the ultimate determination
of guilt in the hands of the jury. The district court correctly determined that the
Arkansas proceedings resulted in a felony conviction when the state court found a
probation violation and entered a judgment of guilt regarding the original charge of
terroristic threatening.

                 B. Issues Surrounding the Application of § 924(e)

                        i. Evidentiary Standard for § 924(e)

       Boaz cites United States v. Bradford, 499 F.3d 910 (8th Cir. 2007), cert. denied,
128 S. Ct. 1446 (2008), for the proposition that due process may require the district
court to use an evidentiary standard higher than a preponderance of the evidence in
determining that he had three predicate violent felonies for purposes of § 924(e). “We
review constitutional challenges to a sentence de novo.” Bradford, 499 F.3d at 919.
Our case law is clear that post-Booker,6 sentencing courts can find facts enhancing a
sentence under a preponderance-of-the-evidence standard. Id. In Bradford, we stated:

      One exception exists, however, for situations in which the defendant’s
      due-process rights are implicated because the magnitude of a proposed
      departure dwarfs the guideline range applicable to the substantive
      offense of conviction. In such a case, the sentencing enhancement
      becomes the tail which wags the dog of the substantive offense.




      6
       United States v. Booker, 543 U.S. 220 (2005).

                                          -7-
Id. (quotations, citation, and alteration omitted). We further stated, however, that
although “[o]ur court has often alluded to this exception, [our court] has never found
a case with facts sufficient to fall within the exception.” Id. at 920.

       According to the PSR, Boaz’s Guidelines range of imprisonment was 41–51
months before applying the sentencing enhancements under the Armed Career
Criminal Act. After applying the enhancements, Boaz’s Guidelines range was
188–235 months. Boaz was subject to the equivalent of a fourteen-level enhancement
and over a four-fold increase in the Guidelines range. This case is similar to Bradford,
where the defendant was subject to the equivalent of a twelve-level enhancement and
nearly a four-fold increase in the Guidelines range. Id. In Bradford, we determined
that the sentence was not high enough to require a finding based on a higher
evidentiary standard than a preponderance of the evidence. Id. As we discussed in
Bradford, such an increase does not rise to the level where due process could require
a higher evidentiary burden. We reach the same conclusion here in connection with
an increase that is similar to the increase in Bradford. This case is not so “extreme”
that due process requires a higher evidentiary standard. Id.

             ii. Violent Felonies to Support the Application of § 924(e)

       Even applying the preponderance-of-the-evidence standard, Boaz challenges
the district court’s determination that § 924(e) governs his sentence. Section 924(e)
applies when a defendant has violated § 922(g) and has three prior convictions for
violent felonies. 18 U.S.C. § 924(e)(1). A violent felony is a felony that “(i) has as
an element the use, attempted use, or threatened use of physical force against the
person of another; or (ii) is burglary, arson, or extortion, involves use of explosives,
or otherwise involves conduct that presents a serious potential risk of physical injury
to another.” Id. § 924(e)(2)(B). The statute mandates a sentence from fifteen years
to life imprisonment. Id. § 924(e)(1). We review de novo a district court’s
determination that a defendant’s prior conviction constitutes a violent felony for the

                                          -8-
purposes of § 924(e). United States v. Comstock, 531 F.3d 667, 679 (8th Cir.), cert.
denied, 129 S. Ct. 590 (2008).

                      a. Burglary and Terroristic Threatening

       We begin by noting that the district court properly found that Boaz had been
convicted of the following felonies: burglary, terroristic threatening, and conspiracy
to commit theft of a motor vehicle. The district court also properly determined that
two of these prior convictions were for violent felonies. Boaz’s conviction for
burglary of a structure was a violent felony. See 18 U.S.C. § 924(e)(2)(B)(ii); Taylor
v. United States, 495 U.S. 575, 599 (1990) (stating that a defendant has been
convicted of burglary for § 924(e) purposes if the crime involves an “unlawful or
unprivileged entry into, or remaining in, a building or structure, with intent to commit
a crime”). Boaz’s conviction for terroristic threatening was also a violent felony. The
underlying state statute defines two separate offenses: threats of death or serious
bodily injury and threats to property. Applying the modified categorical approach as
discussed in United States v. Williams, 537 F.3d 969, 972–73 (8th Cir. 2008), a
review of permissible materials shows Boaz pleaded guilty to threatening to kill a
woman. This prior offense is a qualifying predicate for § 924(e) because it “has as an
element the . . . threatened use of physical force against the person of another.” 18
U.S.C. § 924(e)(2)(B)(i); cf. Parker v. Norris, 64 F.3d 1178, 1186 (8th Cir. 1995)
(stating that the Arkansas Supreme Court upheld a jury’s finding that terroristic
threatening was a violent felony under state law for the purposes of a statutory
aggravating circumstance in a capital murder case).

                        b. Conspiracy to Commit Auto Theft

      In light of Williams, 537 F.3d at 972–73, Boaz’s prior conviction for conspiring
to commit auto theft is not a predicate “violent felony.” The relevant Arizona
conspiracy statute authorized a term of imprisonment in excess of one year. Ariz.

                                          -9-
Rev. Stat. Ann. § 13-331(B) (1974) (repealed 1978). In addition, the statute defining
the underlying criminal offense in Boaz’s case, “Theft of a motor vehicle or
motorcycle,” provided:

      Theft of a motor vehicle or motorcycle; penalty (A) It shall be unlawful
      for any person to take from another a motor vehicle or motorcycle with
      the intent to either temporarily7 or permanently deprive such other
      person of such motor vehicle or motorcycle. (B) A person found guilty
      of intent to permanently deprive another of his motor vehicle or
      motorcycle is guilty of a felony.

Id. § 13-672(A)-(B) (1974) (repealed 1978). The § 924(e) analysis of a prior
conspiracy conviction is governed by the substantive offense that was the object of the
conspiracy, such that we must focus our § 924(e) analysis upon Ariz. Rev. Stat. § 13-
672. See, e.g., United States v. Griffith, 301 F.3d 880, 885 (8th Cir. 2002) (analyzing
the underlying crime of theft in relation to a conviction for conspiracy to commit
theft).

         This particular prior conviction could qualify as a predicate violent felony only
if it satisfies what we have referred to as the “otherwise clause” of § 924(e)(2)(B)(ii).
See Williams, 537 F.3d at 972. “In determining whether this crime is a violent felony,
we consider the offense generically, that is to say, we examine it in terms of how the
law defines the offense and not in terms of how an individual offender might have
committed it on a particular occasion.” Begay v. United States, 128 S. Ct. 1581, 1584
(2008). When the law defines an offense by proscribing several discrete, alternative
sets of elements that might be shown as different manners of committing the offense,
we employ the modified categorical approach that permits examination of a limited
class of materials to determine which set of elements the defendant was found to have

      7
      Convictions involving intent to temporarily deprive another of a vehicle are
misdemeanors and are not at issue in the present case. Ariz. Rev. Stat. Ann. § 13-
672(C).

                                          -10-
violated. United States v. Livingston, 442 F.3d 1082, 1084 (8th Cir. 2006) (“[W]e
look to the charging papers for the limited purpose of determining the specific
elements for which [a defendant] was convicted.”). Neither we nor the Supreme Court
have approved a methodology that would decouple the limited review of record
materials from an element-by-element analysis of the predicate offense. In other
words, “[i]f the predicate statute reaches a broad range of conduct, this court may
expand the inquiry to review the charging papers and jury instructions, but only to
determine which part of the statute the defendant violated.” United States v. Howell,
531 F.3d 621, 622–23 (8th Cir. 2008). When a statute is broadly inclusive, but
contains no alternatives in its elements, we must apply the traditional categorical
approach, and application of the modified categorical approach is inappropriate.

       Like the Missouri auto-theft statute we addressed in Williams, 537 F.3d at 973,
the Arizona auto-theft statute encompasses a broad range of conduct, some of which
may be violent and similar in kind to the enumerated offenses in § 924(e)(2)(B)(ii),
and some of which may not. The Arizona statute, however, contains no subdivisions
or further delineations setting forth separate elements for proving different types of
felony auto theft. In fact, unlike the Missouri statute in Williams, the Arizona statute
is devoid of language suggesting different elements. Rather, it merely criminalizes
“taking . . . another[’s] . . . motor vehicle . . . with intent to deprive.” Ariz. Rev. Stat.
Ann. § 13-672. As such, this statute does not appear amenable to the modified
categorical approach.

      Applying the traditional categorical approach, we believe this statute is
analogous to the offense in Williams that we described as “auto theft without
consent,” and which we determined is not a qualifying predicate felony. Williams,
537 F.3d at 973 (interpreting one of the offenses proscribed by Mo. Rev. Stat. §
570.030). Although the Arizona statute does not include lack of consent as an
element, it would be nonsensical to interpret the Arizona statute as criminalizing the
taking of another’s motor vehicle where consent exists, and we may safely infer that

                                            -11-
the rule of lenity makes lack of consent an implicit element of the Arizona offense.
Based on Williams, then, Boaz’s conviction for violating this Arizona statute does not
qualify as a “violent felony.” 18 U.S.C. § 924(e)(2)(B)(ii).

             c. Exhibiting a Deadly Weapon Other than in Self Defense

       Because we conclude the conviction for conspiracy to commit auto theft is not
a predicate violent felony, it is necessary to address the 1974 Arizona conviction for
exhibiting a deadly weapon other than in self-defense. If the government had
adequately proven that this conviction involved Boaz, it clearly would qualify as a
violent felony. The Arizona offense includes as an element the exhibition of a deadly
weapon “in a threatening manner” or use of such a weapon “in a fight or quarrel.” See
Ariz. Rev. Stat. Ann. § 13-916 (1974) (repealed) (“A person who, not in necessary
self-defense, in the presence of another, draws or exhibits any deadly weapon in a
threatening manner, or who, in any manner, unlawfully uses the weapon in a fight or
quarrel, is guilty of a crime punishable . . . by imprisonment in the state prison for not
less than one year nor more than five years.”); see also United States v. Jackson, 462
F.3d 899, 901 (8th Cir. 2006) (treating a conviction for unlawfully using a weapon by
exhibiting it another’s presence in an “angry or threatening manner” as a crime of
violence); United States v. Cox, 130 F. App’x 843, 843–44 (8th Cir. 2005)
(unpublished) (treating a conviction for unlawfully using a weapon by exhibiting it
in another’s presence in an angry or threatening manner as a violent felony).

       As noted above, however, the only documents connecting Boaz to the 1974
Arizona conviction contained no identifying information other than a name. Given
the nature of the misunderstanding at sentencing, where the parties misinformed the
court regarding the contents of the trial record, the district court has not had a proper
opportunity to address the factual question of identity regarding this prior conviction.
While we have not expressly held that a name alone may be deemed insufficient to
prove a prior conviction at sentencing, our analyses have inferred as much, and we

                                          -12-
have not approved such meager evidence as sufficient. In United States v. Urbina-
Mejia, 450 F.3d 838, 839–40 (8th Cir. 2006), where a defendant alleged identical
names were insufficient to support a finding of identity at sentencing, we elected not
to rest our analysis solely on the presence of identical names. Rather, we noted the
presence of identical names, noted that the record of the prior offense was obtained
from a National Crime Information Center database, and noted testimony as to the
reliability of that database, “which verifies records based on fingerprint analysis.”
Id. at 839–40. Accordingly, in Urbina-Mejia, we did not accept the defendant’s
characterization of the record as being devoid of evidence other than a name.

      In the present case, the decision regarding the prior conviction rested not merely
on a name, but on misinformation communicated to the court by counsel. As such,
the court was denied a proper opportunity to address the question of identity.
Accordingly, we remand for further proceedings regarding proof of the 1974
conviction. On remand, we see no barrier to the government presenting additional
evidence to support its case.

                                   III. Conclusion

      We have considered all of Boaz’s arguments, including those not addressed
herein, and we affirm the judgment of conviction. We vacate the sentence, however,
and remand for further proceedings.
                       ______________________________




                                         -13-